UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7716



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TYRONE FOSTER DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-91-48, CA-95-986-6-3AK, CA-97-1113-7-13)


Submitted:   July 2, 1998                  Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Foster Davis, Appellant Pro Se. E. Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

motion to reopen the period for objecting to the report of the mag-

istrate judge. We have reviewed the record and the district court’s

order and find no reversible error. Accordingly, we affirm the

decision of the district court. United States v. Davis, Nos. CR-91-

48, CA-95-986-6-3AK, CA-97-1113-7-13 (D.S.C. Nov. 5, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2